Order entered June 11, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00966-CR

                       SALVADOR MORA CERVANTES, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F10-61624-L

                                            ORDER
       The Court REINSTATES the appeal.

       On May 8, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel Kathleen Walsh; (3)

Ms. Walsh’s explanation for the delay in filing appellant’s brief is due to her workload; and (4)

Ms. Walsh requested thirty days from the June 3, 2014 findings to file appellant’s brief.

       We ORDER appellant to file his brief by MONDAY, JULY 7, 2014. Because the brief

is already two months overdue, no further extensions will be granted absent a showing of

extraordinary circumstances.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                /s/   LANA MYERS
                                                      JUSTICE